     Case 2:19-cv-13966-BWA-MBN Document 111 Filed 09/30/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

SIERRA CLUB, ET AL.                                       CIVIL ACTION

VERSUS                                                    NUMBER: 19-13966

SCOTT ANGELLE, ET AL.                                     SECTION: “M”(5)


                                           ORDER

       Plaintiffs have filed a motion in this case which, including exhibits, is 250 pages in

length. (Rec. doc. 107). Because the submission exceeds 50 pages, counsel for Plaintiffs

shall make arrangements with the Court’s Case Manager, Dena White, at (504) 589-7719

for delivery of a hard copy of the submission to the Court for its use. The copy must be

spiral bound, tabbed, and reflect pagination and document numbers consistent with the

electronic document stamping of the CM/ECF system. Counsel for the parties are reminded

that any future filings greater than 50 pages in total length shall automatically be subject to

the same requirement.

       New Orleans, Louisiana, this 30th day of        September         , 2020.




                                                    MICHAEL B. NORTH
                                              UNITED STATES MAGISTRATE JUDGE
